IN THE UNITED STATES COURT OF APPEALS FOR THE FIRST
                            CIRCUIT
                                                                    FILED IN
            Appeal from District Court 240 CV. No. 14-DCV-213790
                                                          1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                              No. 01-15-00899 CV              12/29/2015 7:02:19 PM
                                                              CHRISTOPHER A. PRINE
RITA LEMONS, individually,                                             Clerk

       PLAINTIFF/ APPEALLANT
VS.
DON TRUSTCLAIRE, DON BLAKE, individually&
Dba(s), CARLOS PENA, Estate of LEROY LEMONS
BERTHUEL MARTINEZ, individually & dba, NOE GOMEZ AND LATECIA
GOMEZ
            DEFENDANT/APPELLEE
On Appeal from the United States District Court, Southern District of Texas,
Richmond, Texas, Fort Bend County Division, Honorable Judge Pedro Ruiz
Order 06-02-2015, Judge Thomas Culver III. Order 06-05-2015, Larry Order 08-
26-2015, Wagenbach and Chad Bridges Order 09-24-2015 for civil No. 14-DCV
213790
APPELLANT'S MOTION FOR AN EXTENSION TO SUBMIT A SWORN
AFFIDAVIT REGARDING THE INCORRECT ENTRIES ON THE
TRANSCRIPT AND DOCKET SHEET
By: RITA LEMONS
16215 Diamond Ridge Dr.
Houston, Texas 77053
(281) 707-2732
jireh_consult@yahoo.com


                                        1
Appellant is requesting an extension to Submit Sworn Affidavit regarding
the Transcript and it’s many discrepancies. Appellant's request is
made because the transcripts from the Fort Bend County Clerk, Rodger
Adair doesn't reflect the correct and true statements of each hearing. The
transcript reflects hearings for April 28, 2015, May 19, 2015 and
conversation from January 21, 2015, and the transcripts entries are inter
tangle and mixed up together and not in accordance to the sequence and
events of the hearings. There is no transcript for the hearing on June
2, 2015, August 5, 2015, August 26, 2015, September 10, 2015,
September 24, 2015 and September 28, 2015.
                          CERTIFICATE OF SERVICE
Don TrustClaire, 12800 Dunlap Apt. 888 Houston, Texas 77085
Don Blake, individually& Dba(s) 16536 Boss Gaston Rd. Sugar Land, Texas
77498 Carlos Pena, 16208 Boss Gaston rd. Sugar Land, Texas 77498
Estate of LeRoy Lemons Berthel Martinez, individually & dba, 16526 Boss Gaston
Rd. Sugar Land, Texas 77498Noe Gomez, individually & dba(s), 16526 Boss
Gaston Rd. Sugar Land, Texas 77498 Latecia Gomez, individually& dba(s) 16526
Boss Gaston Rd. Sugar Land, Texas 77498


Respectfully Submitted,
S:/ RITA LEMONS
16215 Diamond Ridge Dr.
Houston, Texas 77053
(281) 707-2732

                                      2
jireh_consult@yahoo.com




                          3